Citation Nr: 0926331	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-38 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Propriety of reduction of the Veteran's compensation benefits 
effective February 10, 2004, on the basis of incarceration.


REPRESENTATION

Appellant represented by:	H. G. Nordling, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from March 1988 to February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 administrative 
decision by the Milwaukee, Wisconsin, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA), which 
reduced the Veteran's compensation benefits effective 
February 10, 2004, due to his incarceration on a felony 
conviction.

The Veteran testified at a June 2009 hearing held before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Pursuant to 38 C.F.R. § 3.665, a person convicted of and 
incarcerated for a felony in a Federal, state, or local penal 
institution may not receive full payment of their 
compensation benefit.  In the case of a Veteran rated 100 
percent disabled, as here, the maximum payment is limited to 
10 percent.  This reduction in benefits starts "beginning on 
the 61st day of incarceration."  See 38 C.F.R. § 3.665(a).  

Another pertinent portion of 38 C.F.R. § 3.665(a) reads as 
follows:

VA will inform a person whose benefits 
are subject to this reduction of the 
rights of the person's dependents to an 
apportionment while the person is 
incarcerated, and the conditions under 
which payments to the person may be 
resumed upon release from incarceration.  
In addition, VA will also notify the 
person's dependents of their right to an 
apportionment if the VA is aware of their 
existence and can obtain their addresses.   

See 38 C.F.R. § 3.665(a).

"The term release from incarceration includes participation 
in a work release or halfway house program, parole, and 
completion of sentence."  See 38 C.F.R. § 3.665(b).

Through his attorney, the Veteran has advanced two theories 
disputing the reduction of his running benefits award.  
First, he argues that because he was given furloughs during 
the course of serving his one year term of jail time, he was 
not incarcerated for a 61st consecutive day, and hence should 
not have had is compensation benefits reduced under 38 C.F.R. 
§ 3.665.  Second, the Veteran and his attorney argue the 
following: (a) that the Veteran participated in some sort of 
a work release program or school release program; (b) that 
each day the Veteran left for the release program constituted 
a "release from incarceration" under 38 C.F.R. § 3.665(b); 
and (c) that since payment "may be resumed upon release from 
incarceration" (as stated in 38 C.F.R. § 3.665(a)), then the 
veteran's disability benefits were payable during the entire 
period of his sentence.  

On review of the records in the claims file, the Board notes 
that the Veteran's Judgment of Conviction does indeed 
indicate that he was "given release privleges [sic] for...work 
release [and] school release."  At the June 2009 hearing, 
the Veteran and his attorney indicated that the Veteran had 
left jail five to six days a week as a participant in a 
school release program.  The claims file, however, lacks any 
official documentation of the details of the Veteran's 
participation in any sort of work release or school release 
program.  Though he was eligible for such a program, there is 
no official evidence on file confirming that he indeed 
availed himself of the opportunity to partake in such a 
program.  The record lacks verification of the precise type 
of release program he may have partaken in.  While the record 
contains the Veteran's testimony as to how he entered and 
left the jail for a release program, the record contains no 
official documentation as to the details of release and 
confinement during the course of his serving out the 
sentence.

A remand is required to obtain the official record of the 
Ashland County Jail documenting the specific details of the 
Veteran's actual participation in a work release or school 
release program during his period of incarceration.  The goal 
of this remand is to verify the precise identification of the 
type of release the veteran may have participated in, and to 
obtain official documents laying out the provisions of any 
such program, such as the details of release and confinement, 
and verification as to who paid the cost of his meals and 
housing during participation in any such program.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain official records 
from the Ashland County Jail (ACJ) 
documenting the specific details involving 
the Veteran's participation in a work 
release or school release program during 
his incarceration from December 2003 to 
August 2004.  This includes any required 
release forms, as well as contacting any 
other reasonably identified custodian of 
such records should ACJ indicate that it 
does not have such records.  This request 
should specifically include all official 
records documenting:
 
(a) the type of release the Veteran 
participated in (release to attend 
school, work release or halfway house 
program, parole, release for medical 
treatment, release to perform community 
service, etc); 

(b) the provisions of any such program, 
including the details of release and 
confinement, the days and dates and times 
of such release and return;

(c) the party responsible for paying the 
cost of the Veteran's meals and housing 
during participation in any release 
program

2.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

